DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination and Applicant Amendment and Arguments filed on 19 September, 2022.
Claims 51-75 are pending in this application. Claims 1-50 were cancelled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 September, 2022 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 51-75 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 51 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1, Statutory Category: Yes, the claim 51 is an apparatus claim that recites a series of steps that performed by the apparatus and therefore falls in the statutory category of a machine.
Step 2A- Prong 1: Judicial Exception Recited: Yes, the claim recites: “aggregate telemetry information” and “determine an execution schedule of the ones of tasks, based on the aggregated telemetry information, the execution schedule to include an assignment of a first task of the ones of tasks, the assignment at least partially based on a priority of the first task.” As drafted, the claim as a whole recites a method that including a series of steps that including steps that could be performed in the human mind, but for the recitation of generic computing components (i.e., apparatus/machine). The human mind can easily judging/evaluating/planning/scheduling the tasks for assignment based on the aggregated/determined/grouped telemetry information (i.e., resource information) and the priority/importance of the tasks. For example, a person can easily combining/grouping/aggregating all the resource information from different sources and making/determining a plan/schedule for how to assigning a particular task to a source (i.e., resource, node) based on the combined/grouped/aggregated resource information and the importance of tasks (i.e., a person can easily evaluating/determining/judging if a particular task is important and need to be processed first). Therefore, but for the recitation of generic computing components, these steps may be a Mental Processes that can be performed in the human mind (including an observation, evaluation, judgment, opinion). 
Therefore, yes, the claims do recite judicial exceptions.
Step 2A- Prong 2: Integrated into a practical Application: No, this judicial exception is not integrated into a practical application. In particular, the claim recites an additional limitations that “using a first accelerator image of the ones of accelerator images” which is Applying the judicial exception with, or by use of, a particular machine MPEP 2106.05(b) and an attempt to generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h))). (In addition, the limitation of “the execution schedule to include…using a first accelerator image…” is not actually performed). Moreover, “at least one memory”, “computer readable instructions”, “processor circuitry to execute the computer readable instructions”, “ones of node compute devices”, “the telemetry information pertaining at least to ones of accelerator images and ones of tasks” and “a first node compute device of the ones of node compute devices” are recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function, see MPEP §2106.05(b)). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept: No. As discussed with respect to Step 2A prong Two, the additional element “at least one memory”, “computer readable instructions”, “processor circuitry to execute the computer readable instructions”, “ones of node compute devices”, “the telemetry information pertaining at least to ones of accelerator images and ones of tasks” and “a first node compute device of the ones of node compute devices” are recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function, see MPEP §2106.05(b)). In addition, the limitation “using a first accelerator image of the ones of accelerator images” is Applying the judicial exception with, or by use of, a particular machine MPEP 2106.05(b) and an attempt to generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h))) which is additionally well understood, routine, conventional activity (see MPEP § 2106.05(d)). The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A. These additional elements and combination of the elements does not amount to significant more than the exception itself or provide an inventive concept in Step 2B.

Under the 2019 PEG, a conclusion that an additional element is Applying the judicial exception with, or by use of, a particular machine MPEP 2106.05(b) and an attempt to generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h))) in Step 2A should be re-evaluated in Step 2B. Here, the “using a first accelerator image of the ones of accelerator images” was considered to be applying the judicial exception with, or by use of, a particular machine (MPEP 2106.05(b)) and an attempt to generally link the use of the judicial exception to a particular technological environment or field of use in Step 2A as a generic computing device performing a generic computer function, see MPEP §2106.05(b)), and thus it is re-evaluated in Step 2B to determine if it is more than what is well understood, routine, conventional activity in the field. The background of the example does not provide any indication that the “using” is anything other than a generic, off-the-shelf computer component, and the specification paragraph [0001] lines 1-5, it specifically recites “Certain computing tasks may be performed more quickly by a hardware accelerator, such as a field programmable gate array (FPGA), application specific integrated circuit (ASIC), or graphics processing unit (GPU), than by a central processing unit. Compute devices are increasingly employing hardware accelerators in order to perform suitable computing tasks more quickly.”. 
Accordingly, a conclusion that the using a first accelerator image of the ones of accelerator images is well understood, routine, conventional activity is supported under Berkheimer option 1.
For these reasons, there is no inventive concept in the claim, and thus the claim is ineligible. 

Independent claims 61 and 71 are rejected for the same reason as claim 51 above. Claim 61 further recites “a non-transitory computer readable medium”. This additional element is directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)), applying the judicial exception with, or by use of, a particular machine MPEP 2106.05(b) and an attempt to generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). 

With respect to the dependent claim 52, the claim elaborates that wherein the processor circuitry is to determine the execution schedule based at least in part on a hardware resource requirement of the task. (“determine” execution schedule based on the “hardware resource requirement” as being treated as part of abstract idea and is analogues to Mental processes, such that concept can be performed in the human mind. In addition, the claim as a whole is a Mental Processes that can be performed in the human mind (including an observation, evaluation, judgment, opinion)).

With respect to the dependent claim 53, the claim elaborates that wherein the processor circuitry is to determine the execution schedule based at least in part on a future schedule of tasks queued for the first node compute device. (“determine” execution schedule based on the “future schedule of tasks queued” as being treated as part of abstract idea and is analogues to Mental processes, such that concept can be performed in the human mind. In addition, the claim as a whole is a Mental Processes that can be performed in the human mind (including an observation, evaluation, judgment, opinion)).

With respect to the dependent claim 54, the claim elaborates that determine the execution schedule based at least in part on a probability that the first accelerator image is to be unloaded from the first node compute device before the task is executed on the on the first node compute device (“determine” execution schedule based on the “probability that the first accelerator image is to be unloaded” as being treated as part of abstract idea and is analogues to Mental processes, such that concept can be performed in the human mind. In addition, the claim as a whole is a Mental Processes that can be performed in the human mind (including an observation, evaluation, judgment, opinion)).

With respect to the dependent claim 55, the claim elaborates that determine the execution schedule based at least in part on a frequency of use of the first accelerator image. (“determine” execution schedule based on the “frequency of use” as being treated as part of abstract idea and is analogues to Mental processes, such that concept can be performed in the human mind. In addition, the claim as a whole is a Mental Processes that can be performed in the human mind (including an observation, evaluation, judgment, opinion)).

With respect to the dependent claim 56, the claim elaborates that wherein the frequency of use of the first accelerator image includes the frequency of use of the first accelerator image on the first node compute device. (“frequency of use” as being treated as generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)))).

With respect to the dependent claim 57, the claim elaborates that wherein the frequency of use of the first accelerator image includes the frequency of use of the first accelerator image executing the first task. (“frequency of use of the first accelerator image executing the first task” as being treated as generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)))).

With respect to the dependent claim 58, the claim elaborates that wherein the processor circuitry is to determine the execution schedule based at least in part on a most recent time the first accelerator image was executed on the first node compute device (“determine” execution schedule based on the “most recent time…executed” as being treated as part of abstract idea and is analogues to Mental processes, such that concept can be performed in the human mind. In addition, the claim as a whole is a Mental Processes that can be performed in the human mind (including an observation, evaluation, judgment, opinion)).

With respect to the dependent claim 59, the claim elaborates that wherein the processor circuitry is to determine the execution schedule based at least in part on whether the accelerator image is shareable between the ones of node compute devices. (“determine” execution schedule based on the “whether the accelerator image is shareable” as being treated as part of abstract idea and is analogues to Mental processes, such that concept can be performed in the human mind. In addition, the claim as a whole is a Mental Processes that can be performed in the human mind (including an observation, evaluation, judgment, opinion)).

With respect to the dependent claim 60, the claim elaborates that wherein the processor circuitry is to: determine a usage rate of the first accelerator image; and launch an additional copy of the first accelerator image on at least one of the ones of node compute devices when the usage rate of the first accelerator image satisfies a threshold usage rate. (“determine” usage rate as being treated as part of abstract idea and is analogues to Mental processes, such that concept can be performed in the human mind. In addition, “launch an additional copy… on at least one of the ones of node compute devices” as being treated as generic computer components providing generic computer functions (see MPEP § 2106.05(b)), applying the judicial exception with, or by use of, a particular machine MPEP 2106.05(b) and an attempt to generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h))).

Dependent claims 62-70 and 72-75 recite the same features as applied to claims 52-60 and 53-54, 58 and 60 respectively above, therefore they are also rejected under the same rationale.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 54, 64 and 73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claims 54, 64 and 73 as presented in Applicant’s amendment filed on 19 September 2022 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claims 54, 64 and 73 (line# refers to claim 54), lines 1-3, it recites “determine the execution schedule based at least in part on a probability that the first accelerator image is to be unloaded”.  Paragraph [0050] of specification discloses “the cloud resource manager 102 may determine in block 610 that an instance of the requested accelerator image is not loaded in a given accelerator device 308 but that there is free space on the accelerator device 308 for the accelerator image, and the cloud resource manager 102 may then determine that the corresponding node compute device 104 would be a suitable destination.” such embodiment is related to determining that accelerator image is not loaded, whereas the limitation in claims 54, 64 and 73  is related to determine…based at least in part on a probability that the first accelerator image is to be unloaded. Determining that accelerator image is not loaded is not the same as determine…based at least in part on a probability that the first accelerator image is to be unloaded. The specification fails to provide details about “a probability that the first accelerator image is to be unloaded”.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 52, 54, 62, 64 and 73 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 52 and 62 (line# refers to claim 52)
In line 2, it recites the phrase “the task” lacks antecedence basis. It is uncertain if this term intent to refer to one of “ones of tasks” as cited in claim 1, lines 6-7 or “first task” in claim 1, line 9. For examining purpose, examiner will interpret as any task.

As per claims 54, 64 and 73 (line# refers to claim 54):
In lines 3-4, it recites the phrase “the task is executed on the on the first node compute device”. However, prior to this phrase in claim 51, at line 9, it recites “a first task of the ones of tasks to a first node compute device” and in claim 53, at line 2, it recites “a future schedule of tasks queued for the first node compute device”. Thus, it is unclear whether the recitation of “the task” is the same or different from the recitation of “a first task” or “future schedule of tasks”. if they are the same, same name should be used (i.e., either use first task or the future schedule of tasks). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-53, 59, 61-63, 69 and 71-72 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Pub. 2020/0293345 A1) in view of Kambatla (US Pub. 2018/0074855 A1) and further in view of OOHIRA et al. (US Pub. 2019/0050248 A1) and Morrison et al. (US Pub. 2012/0147387 A1).
	Wu and OOHIRA were cited in the PTO-892 on 05/18/2022.

As per claim 51, Wu teaches the invention substantially as claimed including An apparatus (Wu, Fig. 2, 100), comprising: 
at least one memory (Wu, claim 1, line 2, a memory); 
computer readable instructions (Wu, Claim 1, line 2, a memory configured to store program instructions); and 
processor circuitry to execute the computer readable instructions to (Wu, Claim 1, lines 3-5, a processor coupled to the memory; wherein, by executing the instructions, the processor is configured to): 
receive telemetry information from ones of node compute devices, the telemetry information pertaining at least to ones of accelerator and ones of tasks (Wu, Fig. 2, 200a-c Acceleration node (as node compute devices), Fig. 3, 200, 203a acceleration device; [0071] lines 7-26,  Each acceleration node may include at least one hardware acceleration device such as a CPU, a GPU, or a peripheral component interconnect (PCI) device. Each acceleration device has its own acceleration type, algorithm type, and the like. That is, each acceleration device corresponds to one piece of acceleration device information (as telemetry information) …the acceleration node 200a may invoke the reporting interface in a Remote Procedure Call Protocol (RPC) manner, to report the acceleration device information of all the acceleration devices in the acceleration node 200a to the acceleration management node 100; [0074] lines 2-9, When a service (or function) of the application program needs to be accelerated, the application program of the client 300 notifies, through the obtaining unit 103, the acceleration management node 100 of information, such as a target acceleration type and a target algorithm type, of an acceleration device requested for accelerating the service; [0075] lines 1-4, The allocation unit 104 is configured to query the acceleration device information (as telemetry information) to determine, from all the acceleration devices of the at least one acceleration node, a target acceleration device matching the invocation request; [0080] lines 4-8, querying the acceleration device information obtained from the acceleration nodes 200a, 200b, and 200c, that a target acceleration device required for meeting the invocation request of the client 300 is located on the acceleration node 200c (as receive telemetry information from ones of node compute devices, the telemetry information pertaining at least to ones of accelerator and ones of tasks for processing); and 
determine an execution schedule of the ones of tasks, based on the received telemetry information, the execution schedule to include an assignment of a first task of the ones of tasks to a first node compute device of the ones of node compute devices using a first accelerator of the ones of accelerator (Wu, [0080] lines 1-15, after the client 300 requests the acceleration management node 100 to invoke an acceleration device, the acceleration management node 100 determines, by querying the acceleration device information obtained from the acceleration nodes 200a, 200b, and 200c, that a target acceleration device (as a first accelerator) of required for meeting the invocation request of the client 300 is located on the acceleration node 200c. In this case, the instruction unit 105 may invoke a configuration interface of the acceleration node 200c in an RPC manner to allocate the target acceleration type and the target algorithm type to the acceleration node 200c. The acceleration node 200c configures the corresponding target acceleration device for the client 300, thereby providing a hardware acceleration function for the service of the application program of the client 300; [0003] lines 2-4, some services (or functions) in the program may be allocated (as assigning) to a hardware acceleration device for execution (as determining execution schedule (i.e., scheduling for execution) for assigning the services/function (as first task) in the program (as ones of tasks) to a target hardware acceleration device in the target node for execution based on the acceleration device information (as telemetry information)).

Wu fails to specifically teach the received telemetry information is aggregated.

However, Kambatla teaches the received telemetry information is aggregated (Kambatla, Abstract, lines 4-7, a resource manager at a master node considers actual usage of running tasks and schedules opportunistic work on underutilized worker nodes. The resource manager monitors resource usage on these node; [0019] lines 4-8, monitor and report resource utilization at a node and/or specific container to a scheduler. If the aggregate utilization is under a specified first threshold (e.g. based on T.sub.alloc) the scheduler may allocate an opportunistic container to process a requested job).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Wu with Kambatla because Kambatla’s teaching of aggregating the all the resource utilization information from all of the nodes in order to determining a specific container to process the job would have provided Wu’s system with the advantage and capability to allow the system to easily determining the target resource for assigning the task for execution which improving the system performance and efficiency.

Wu and Kambatla fail to specifically teach the telemetry information pertaining at least to ones of accelerator images, and when assigning the first task to the first node compute device, it is using a first accelerator image of the ones of accelerator images.

However, OOHIRA teaches the telemetry information pertaining at least to ones of accelerator images, and when assigning the first task to the first node compute device, it is using a first accelerator image of the ones of accelerator images (OOHIRA, Fig. 9A, HWA configuration information, HWA resource information, loading ID (as at least to ones of accelerator images); [0080] lines 1-4, The hardware accelerator requirements include ID (identifier) information for identifying the hardware accelerator, and requirements that are required of the hardware accelerator by the VNF; [0085] lines 1-4, the HWA resource information includes at least one among: usage state indicating whether or not the hardware accelerator is being used, loading ID indicating a program loaded to the hardware accelerator (as the accelerator image); also see Abstract, lines 9-11, selecting, from among the plurality of hardware accelerators, a hardware accelerator to be allocated to the VNF (as using a first accelerator image of the ones of accelerator images that matching the requirement for processing, see [0152] lines 3-4, matching of HWA requirements and HWA configuration information is performed)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Wu and Kambatla with OOHIRA because OOHIRA’s teaching of the resource information of the hardware accelerators (as including information about accelerator images) which indicating different configurations/settings/programs loaded and selecting a matching configuration for processing would have provided Wu and Kambatla’s system with the advantage and capability to allow the system to easily determining the hardware capability of different accelerators in order to select a accelerator with a matched configuration which improving the task scheduling performance and resource utilization. 

Wu, Kambatla and OOHIRA fail to specifically teach the assignment at least partially based on a priority of the first task.

However, Morrison teaches the assignment at least partially based on a priority of the first task (Morrison, [0104] lines 2-9, The Scheduler 520 places tasks on the Ready Task Queue 515 in an order determined by a scheduling algorithm. The scheduling algorithm assigns a priority to each task according to a set of pre-determined rules, and tasks on the Ready Task Queue 515 are kept in descending task priority order i.e. high priority tasks are at the front of the queue and low priority tasks at the end of the queue; [0105] lines 1-6, assigning tasks from the Ready Task Queue…polls the Ready Task Queue 515 for the next highest priority task).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Wu, Kambatla and OOHIRA with Morrison because Morrison’s teaching of priority queue and assigning the tasks based on the priority would have provided Wu, Kambatla and OOHIRA’s system with the advantage and capability to allow the system to assigning and executing the tasks based on its priority which improving the system efficiency and performance. 

As per claim 52, Wu, Kambatla, OOHIRA and Morrison teach the invention according to claim 51 above. Wu further teaches wherein the processor circuitry is to determine the execution schedule based at least in part on a hardware resource requirement of the task (Wu, [0080] lines 1-15, after the client 300 requests the acceleration management node 100 to invoke an acceleration device, the acceleration management node 100 determines, by querying the acceleration device information obtained from the acceleration nodes 200a, 200b, and 200c, that a target acceleration device (as a first accelerator) of required for meeting the invocation request of the client 300 is located on the acceleration node 200c. In this case, the instruction unit 105 may invoke a configuration interface of the acceleration node 200c in an RPC manner to allocate the target acceleration type and the target algorithm type (as hardware resource requirement of the task) to the acceleration node 200c. The acceleration node 200c configures the corresponding target acceleration device for the client 300, thereby providing a hardware acceleration function for the service of the application program of the client 300; [0003] lines 2-4, some services (or functions) in the program may be allocated (as assigning) to a hardware acceleration device for execution).

As per claim 53, Wu, Kambatla, OOHIRA and Morrison teach the invention according to claim 51 above. Morrison further teaches wherein the processor circuitry is to determine the execution schedule based at least in part on a future schedule of tasks queued for the first node compute device (Morrison, [0104] lines 2-9, The Scheduler 520 places tasks on the Ready Task Queue 515 in an order determined by a scheduling algorithm. The scheduling algorithm assigns a priority to each task according to a set of pre-determined rules, and tasks on the Ready Task Queue 515 are kept in descending task priority order i.e. high priority tasks are at the front of the queue and low priority tasks at the end of the queue (as further schedule of tasks queued); [0105] lines 1-6, assigning tasks from the Ready Task Queue…polls the Ready Task Queue 515 for the next highest priority task (please note: first node compute device was taught by Wu).

As per claim 59, Wu, Kambatla, OOHIRA and Morrison teach the invention according to claim 51 above. OOHIRA further teaches wherein the processor circuitry is to determine the execution schedule based at least in part on whether the accelerator image is shareable between the ones of node compute devices (OOHIRA, Fig. 5, HWA requirements, usage requirements, share setting;  Fig. 6, HWA configuration information, HWAS resource information, share setting; [0114] lines 1-6,  The share setting is information indicating whether or not a hardware accelerator can be shared with another VNF 22. The share setting may have a setting that sharing with another VNF 22 is possible (as the accelerator image is shareable between the ones of node compute devices, compute devices was taught by Wu), that sharing with another VNF 22 is conditionally possible, or that sharing with another VNF 22 is not possible; [0146] lines 1-5, In step S203, the share setting of HWA configuration information and HWA requirements is confirmed, and a determination is made as to whether or not both are “sharing possible”. In a case where both are “sharing possible” (step S203, Yes branch), processing of step S205 is executed; also see Abstract, lines 9-11, selecting, from among the plurality of hardware accelerators, a hardware accelerator to be allocated to the VNF; [0152] lines 3-4, matching of HWA requirements and HWA configuration information is performed).

As per claims 61-63 and 69, they are non-transitory computer readable medium claims of claims 51-53 and 59 respectively above. Therefore, they are rejected for the same reasons as claims 51-53 and 59 respectively above.

As per claims 71 and 72, they are method claims of claims 51 and 53 respectively above. Therefore, they are rejected for the same reasons as claims 51 and 53 respectively above.


Claims 54, 64 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Kambatla, OOHIRA and Morrison, as applied to claims 53, 63 and 71 respectively above, and further in view of KRUGLICK (US Pub. 2015/0339130 A1) and Kaneko et al. (US Pub. 2008/0104601 A1).
KRUGLICK was cited in the PTO-892 on 09/01/2021.

As per claim 54, Wu, Kambatla, OOHIRA and Morrison teach the invention according to claim 53 above. Wu teaches wherein the processor circuitry is to determine the execution schedule, the task is executed on the on the first node compute device (Wu, [0080] lines 1-15, after the client 300 requests the acceleration management node 100 to invoke an acceleration device, the acceleration management node 100 determines, by querying the acceleration device information obtained from the acceleration nodes 200a, 200b, and 200c, that a target acceleration device (as a first accelerator) of required for meeting the invocation request of the client 300 is located on the acceleration node 200c. In this case, the instruction unit 105 may invoke a configuration interface of the acceleration node 200c in an RPC manner to allocate the target acceleration type and the target algorithm type to the acceleration node 200c. The acceleration node 200c configures the corresponding target acceleration device for the client 300, thereby providing a hardware acceleration function for the service of the application program of the client 300; [0003] lines 2-4, some services (or functions) in the program may be allocated (as assigning) to a hardware acceleration device for execution).

Wu, Kambatla, OOHIRA and Morrison fail to specifically teach determine the execution schedule based at least that the first accelerator image is to be loaded the first node compute device before the task is executed on the on the first node compute device.

However, KRUGLICK teaches determine the execution schedule based at least that the first accelerator image is to be loaded the first node compute device before the task is executed on the on the first node compute device KRUGLICK, Fig. 1, 151A-153A; [0024] lines 1-3, field-programmable logic circuits 121-123 are programmed with hardware accelerator images 151A-153A; [0027] lines 5-12, hardware accelerator packages 151-158 is configured to program a suitable field-programmable logic circuit in CMP 100 with a specific hardware accelerator image, such as hardware accelerator images 151A, 152A, and 153A. Each of hardware accelerator images 151A, 152A, and 153A may be designed for running the computationally intensive software code of a particular software application or family of related applications; [0057] lines 6-7, the hardware accelerator images programmed (as loaded) into the programmable logic circuits of the CMP (as needed to be loaded before to use it for processing)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Wu, Kambatla, OOHIRA and Morrison with KRUGLICK because KRUGLICK’s teaching of loading accelerator image for running the software applications would have provided Wu, Kambatla, OOHIRA and Morrison’s system with the advantage and capability to allow the system to designating specific accelerator image for executing particular workload which improving the system performance and efficiency.

Wu, Kambatla, OOHIRA, Morrison and KRUGLICK fail to specifically teach the determined execution schedule is based at least in part on a probability that the first accelerator image is to be unloaded from the first node compute device.

However, Kaneko teaches the determined execution schedule is based at least in part on a probability that the first accelerator image is to be unloaded from the first node compute device (Kaneko, [0008] lines 5-22, The speculator may determine which of many different software tasks has a greater likelihood of requesting use of the device in the near future…According to yet another aspect of the present invention, similar calculations may be made to determine that one or more sets of configuration data in the configuration memory are to be unloaded, based on a lesser likelihood that the software task corresponding to the configuration data will request the use of the reconfigurable device in the near future (as determining based at least in part on a probability that the configuration data (as first accelerator image) is to be unloaded (i.e., lesser likelihood that will be used in future, probability that to be unloaded corresponding to how lesser likelihood that will be used in future).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching Wu, Kambatla, OOHIRA, Morrison and KRUGLICK with Kaneko because Kaneko’s teaching of scheduling the tasks based on the configuration data (as first accelerator image) that is lesser likelihood that will be used in future (as probability that to be unloaded based on the likelihood) would have provided Wu, Kambatla, OOHIRA, Morrison and KRUGLICK’s system with the advantage and capability to unload the configurations if that configuration has less probability to be used in the future which improve the resource utilization in order to increase the system performance and efficiency.

As per claim 64, it is a non-transitory computer readable medium claim of claim 54 above. Therefore, it is rejected for the same reason as claim 54 above.

As per claim 73, it is a method claim of claim 54 above. Therefore, it is rejected for the same reason as claim 54 above.


Claims 55-57 and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Kambatla, OOHIRA and Morrison, as applied to claims 51 and 61 respectively above, and further in view of Kaneko et al. (US Pub. 2008/0104601 A1).

As per claim 55, Wu, Kambatla, OOHIRA and Morrison teach the invention according to claim 51 above. OOHIRA teaches use of the first accelerator image (OOHIRA, Fig. 9A, HWA configuration information, HWA resource information, loading ID (as at least to ones of accelerator images); [0080] lines 1-4, The hardware accelerator requirements include ID (identifier) information for identifying the hardware accelerator, and requirements that are required of the hardware accelerator by the VNF; [0085] lines 1-4, the HWA resource information includes at least one among: usage state indicating whether or not the hardware accelerator is being used, loading ID indicating a program loaded to the hardware accelerator (as the accelerator image); also see Abstract, lines 9-11, selecting, from among the plurality of hardware accelerators, a hardware accelerator to be allocated to the VNF (as using a first accelerator image of the ones of accelerator images that matching the requirement for processing, see [0152] lines 3-4, matching of HWA requirements and HWA configuration information is performed)).

Wu, Kambatla, OOHIRA and Morrison fail to specifically teach wherein the processor circuitry is to determine the execution schedule based at least in part on a frequency of use of the first accelerator image.

However, Kaneko teaches wherein the processor circuitry is to determine the execution schedule based at least in part on a frequency of use of the first accelerator image (Kaneko, Abstract, Configuration data associated with the software tasks may be loaded or unloaded based on a priority level associated with the device request, the time of the request, and the current state of the configuration memory of the device; [0007] lines 1-3, a scheduler is implemented to receive requests from software tasks (e.g., run-time applications) attempting to make use of the reconfigurable hardware device; [0044] lines 1-10, The dynamic statistics may include, for example, the amount of time required to load the configuration data into the configuration memory (e.g., as recorded during previous loading operations, or estimated based on the size of the configuration data), the frequency at which the configuration data has been loaded into the configuration memory 125 over a recent period of time, the frequency at which the loaded configuration data has been used by the device 123 over a recent period of time).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching Wu, Kambatla, OOHIRA and Morrison with Kaneko because Kaneko’s teaching of scheduling the tasks based on the frequency use of the configuration data (as first accelerator image) would have provided Wu, Kambatla, OOHIRA and Morrison’s system with the advantage and capability to allow the system to determining the usage information for the configuration that is loaded in the particular device in order to selecting a reconfigurable hardware device for processing based on the usage which improving the system resource utilization and performance. 

As per claim 56, Wu, Kambatla, OOHIRA, Morrison and Kaneko teach the invention according to claim 55 above. Kaneko further teaches wherein the frequency of use of the first accelerator image includes the frequency of use of the first accelerator image on the first node compute device (Kaneko, Fig. 2, 123 reconfiguration device (as first node compute device), 124 configuration plane; Abstract, Configuration data associated with the software tasks may be loaded or unloaded based on a priority level associated with the device request, the time of the request, and the current state of the configuration memory of the device; [0007] lines 1-3, a scheduler is implemented to receive requests from software tasks (e.g., run-time applications) attempting to make use of the reconfigurable hardware device; [0044] lines 1-10, The dynamic statistics may include, for example, the amount of time required to load the configuration data into the configuration memory (e.g., as recorded during previous loading operations, or estimated based on the size of the configuration data), the frequency at which the configuration data has been loaded into the configuration memory 125 over a recent period of time, the frequency at which the loaded configuration data has been used by the device 123 over a recent period of time).

As per claim 57, Wu, Kambatla, OOHIRA, Morrison and Kaneko teach the invention according to claim 55 above. Kaneko further teaches wherein the frequency of use of the first accelerator image includes the frequency of use of the first accelerator image executing the first task (Kaneko, Fig. 2, 106a-x user tasks A to X (as include first task), 123 reconfiguration device, 124 configuration plane; Abstract, Configuration data associated with the software tasks may be loaded or unloaded based on a priority level associated with the device request, the time of the request, and the current state of the configuration memory of the device; [0007] lines 1-3, a scheduler is implemented to receive requests from software tasks (e.g., run-time applications) attempting to make use of the reconfigurable hardware device; [0044] lines 1-10, The dynamic statistics may include, for example, the amount of time required to load the configuration data into the configuration memory (e.g., as recorded during previous loading operations, or estimated based on the size of the configuration data), the frequency at which the configuration data has been loaded into the configuration memory 125 over a recent period of time, the frequency at which the loaded configuration data has been used by the device 123 over a recent period of time, the executing history of the associated software task 106x).

As per claims 65-67, they are non-transitory computer readable medium claims of claims 55-57 respectively above. Therefore, they are rejected for the same reasons as claims 55-57 respectively above.


Claims 58, 68 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Kambatla, OOHIRA and Morrison, as applied to claims 51, 61 and 71 respectively above, and further in view of Kaneko et al. (US Pub. 2008/0104601 A1) and Van Bemmel (US Pub. 2014/0330976 A1; hereafter Bemmel).

As per claim 58, Wu, Kambatla, OOHIRA and Morrison teach the invention according to claim 51 above. Wu, Kambatla, OOHIRA and Morrison fail to specifically teach wherein the processor circuitry is to determine the execution schedule based at least in part on a most recent time the first accelerator image was executed on the first node compute device.

	However, Kaneko teaches wherein the processor circuitry is to determine the execution schedule based at least in part on a recent time the first accelerator image was executed on the first node compute device (Kaneko, Fig. 2, 106a-x user tasks A to X (as include first task), 123 reconfiguration device, 124 configuration plane; Abstract, Configuration data (as accelerator image) associated with the software tasks may be loaded or unloaded based on a priority level associated with the device request, the time of the request, and the current state of the configuration memory of the device; [0007] lines 1-3, a scheduler is implemented to receive requests from software tasks (e.g., run-time applications) attempting to make use of the reconfigurable hardware device; [0044] lines 1-10, The dynamic statistics may include, for example, the amount of time required to load the configuration data into the configuration memory (e.g., as recorded during previous loading operations, or estimated based on the size of the configuration data), the frequency at which the configuration data has been loaded into the configuration memory 125 over a recent period of time, the frequency at which the loaded configuration data has been used by the device 123 over a recent period of time, the executing history of the associated software task 106x).
	
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching Wu, Kambatla, OOHIRA and Morrison with Kaneko because Kaneko’s teaching of scheduling the tasks based on the recent time use of the configuration data (as first accelerator image) would have provided Wu, Kambatla, OOHIRA and Morrison’s system with the advantage and capability to allow the system to determining the usage information for the configuration that is loaded in the particular device in order to selecting a reconfigurable hardware device for processing based on the usage which improving the system resource utilization and performance. 

	Wu, Kambatla, OOHIRA, Morrison and Kaneko fail to specifically teach the determined execution schedule is based at least in part on a most recent time.

	However, Bemmel teaches the determined execution schedule is based at least in part on a most recent time (Bemmel, [0098] lines 17-20, iteratively performs the check to determine whether the server has changed, using the server configuration information of one or more of the multiple server configurations (e.g., in an order from most recent to least recent), until (a) a match is found).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching Wu, Kambatla, OOHIRA, Morrison and Kaneko with Bemmel because Bemmel’s teaching of determining the matching based on the most recent time information would have provided Wu, Kambatla, OOHIRA, Morrison and Kaneko’s system with the advantage and capability to allow the system to determining the most recent time usage information (i.e., providing accuracy) for the configuration and scheduling which improving the system resource utilization and performance. 

As per claim 68, it is a non-transitory computer readable medium claim of claim 58 above. Therefore, it is rejected for the same reason as claim 58 above.

As per claim 74, it is a method claim of claim 58 above. Therefore, it is rejected for the same reason as claim 58 above.

Claims 60, 70 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Kambatla, OOHIRA and Morrison, as applied to claims 51, 61 and 71 respectively above, and further in view of Hira et al. (US Pub. 2016/0306678 A1).

As per claim 60, Wu, Kambatla, OOHIRA and Morrison teach the invention according to claim 51 above. OOHIRA further teaches determine a usage rate of the first accelerator image (OOHIRA, Fig. 9A, HWA configuration information, HWA resource information, usage state 1/12. 3/16 (as usage rate), loading ID; [0085] lines 1-5, The HWA resource information includes at least one among: usage state indicating whether or not the hardware accelerator is being used, loading ID indicating a program loaded to the hardware accelerator (as usage rate of the accelerator image, since the program is loaded).

	 Wu, Kambatla, OOHIRA and Morrison fail to specifically teach launch an additional copy of the first accelerator image on at least one of the ones of node compute devices when the usage rate of the first accelerator image satisfies a threshold usage rate.

	However, Hira teaches launch an additional copy of the first accelerator image on at least one of the ones of node compute devices when the usage rate of the first accelerator image satisfies a threshold usage rate (Hira, [0133] lines 1-14, For example, the current server resource usage (CPU, storage, bandwidth, etc.) may be monitored to determine if the current server resource usage meets or exceeds a first threshold indicative of a likelihood that the workload will reach the maximum capacity of the servers executing the workload. If so, then a prediction that the workload will require additional resources from the sub-cloud 1020 is made and a process is initiated to preemptively install (as launching an additional copy of first accelerator image) a workload system image or SOC template into one or more of the SOCs (as compute devices) of the sub-cloud 1020; [0135] lines 1-8, the workload conditions of the servers 1010 are continually monitored to determine if the workload current processing state has reached a maximum capacity of the servers 1010 in which case the above mechanisms for powering-up SOCs in the sub-cloud 1020 is followed with the workload being distributed across the powered-up SOCs. The SOCs that are powered-up are initially the ones that were pre-loaded with a workload system image or SOC template corresponding to the workload being executed by the overloaded servers 1010 [Examiner noted: determining the usage rate of previous loaded workload system image or SOC template for executing the workload, if usage rate meets or exceeds a first threshold, loading the same/copy workload system image or SOC template into one or more of the SOCs for additional resource for processing the workload]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching Wu, Kambatla, OOHIRA and Morrison with Hira because Hira’s teaching of launching/loading the additional copy/same workload system image or SOC template into one or more of the SOCs for additional resource would have provided Wu, Kambatla, OOHIRA and Morrison’s system with the advantage and capability to allow the system to dynamically reconfiguring the different devices for executing the workload based on the loading conditions which improving the resource utilization and system performance. 

As per claim 70, it is a non-transitory computer readable medium claim of claim 60 above. Therefore, it is rejected for the same reason as claim 60 above.

As per claim 75, it is a method claim of claim 60 above. Therefore, it is rejected for the same reason as claim 60 above.


Response to Arguments
Applicant’s arguments with respect to claim(s) 51-75 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/Z.X./Examiner, Art Unit 2195